Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 03/08/2021. Claims 1, 4, 7-10, 13, and 16-25 are pending in the application. Claims 1, 10, and 19 have been amended. Claims 2-3, 5-6, 11-12, and 14-15 have been canceled. Claims 22-25 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/08/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rebecca L. Rudolph (Reg. No. 41,539) on 03/24/2021.
Please amend the claims as follows:

1. (Examiner Amendment) A method for providing feedback to outside a vehicle, comprising:
detecting an attention state of a pedestrian to the vehicle, wherein the attention state is configured to indicate whether the pedestrian notices the vehicle; 
determining feedback information of the vehicle to the pedestrian based at least in part on the attention state; and
controlling an output component of the vehicle to output the feedback information;
wherein determining the feedback information comprises:
in response to determining that the attention state indicates that the pedestrian notices the vehicle, determining at least feedback information in a visible form;
the method further comprises: 
in response to determining that the attention state indicates the pedestrian notices a preset position of the vehicle, determining the output component of the vehicle for outputting the feedback information based on the preset position, wherein, the preset position is a position of the vehicle that noticed by the pedestrian, and that feedback information is output by the output component located at the position of the vehicle that noticed by the pedestrian;
in response to that the pedestrian notices the vehicle, detecting that the vehicle and the pedestrian are in an environment without the traffic guidance facility, and determining guidance information as the feedback information for guiding the pedestrian to cross an intersection when approaching the pedestrian, wherein the guidance information is a projection pattern, and the projection pattern is outputted by a signal light of the vehicle is determined for projecting a protection circle of the pedestrian or guiding a travel path of the pedestrian, and/or for projecting a travel route of the vehicle.
2. (Cancelled)
3. (Cancelled)
4. (Original) The method according to claim 1, wherein determining the feedback information comprises:
in response to determining that the attention state indicates that the pedestrian fails to notice the vehicle, determining at least feedback information in an audible form.
5. (Cancelled) 
6. (Cancelled) 
7. (Original) The method according to claim 1, wherein the output component of the vehicle comprises at least one of:
at least one display screen mounted outside the vehicle;
at least one speaker; and
at least one signal light.
8. (Original) The method according to claim 1, wherein the feedback information comprises at least one of:
guidance information for travel of the pedestrian;
warning information related to a traffic rule;
instruction information related to a current traffic condition;
instruction information related to a driving condition of the vehicle; and
interactive information.
9. (Original) The method according to claim 1, wherein determining the attention state comprises:
obtaining image information of an ambient environment of the vehicle;
determining whether there is the pedestrian by analyzing the image information; and
in response to determining that there is the pedestrian, determining the attention state of the pedestrian to the vehicle by analyzing the image information.
10. (Examiner Amendment) A device for providing feedback to outside a vehicle, comprising:
one or more processors; and
a storage device, configured to store one or more programs,
wherein, the one or more programs, when executed by the one or more processors, causes the one or more processors to:
detect an attention state of a pedestrian to the vehicle, wherein the attention state is configured to indicate whether the pedestrian notices the vehicle;
determine feedback information of the vehicle to the pedestrian based at least in part on the attention state; and
control an output component of the vehicle to output the feedback information;
wherein in determining the feedback information, the one or more processors are configured to: in response to determining that the attention state indicates that the pedestrian notices the vehicle, determine at least feedback information in a visible form;
wherein the one or more processors are further configured to: determine the output component of the vehicle for outputting the feedback information based on the preset position, in response to determining that the attention state indicates the pedestrian notices a preset position of the vehicle, wherein, the preset position is a position of the vehicle that noticed by the pedestrian, and that feedback information is output by the output component located at the position of the vehicle that noticed by the pedestrian;
wherein the one or more processors are further configured to: in response to that the pedestrian notices the vehicle, detecting that the vehicle and the pedestrian are in an environment without the traffic guidance facility, and determining guidance information as the feedback information for guiding the pedestrian to cross an intersection when approaching the pedestrian, wherein the guidance information is a projection pattern, and the projection pattern is outputted by a signal light of the vehicle is determined for projecting a protection circle of the pedestrian or guiding a travel path of the pedestrian, and/or for projecting a travel route of the vehicle.

11. (Cancelled) 
12. (Cancelled) 
13. (Original) The device according to claim 10, wherein in determining the feedback information, the one or more processors are configured to:
 in response to determining that the attention state indicates that the pedestrian fails to notice the vehicle, determine at least feedback information in an audible form.
14. (Cancelled) 
15. (Cancelled) 
16. (Original) The device according to claim 10, wherein the output component of the vehicle comprises at least one of:
at least one display screen mounted outside the vehicle;
at least one speaker; and
at least one signal light.
17. (Original) The device according to claim 10, wherein the feedback information comprises at least one of:
guidance information for travel of the pedestrian;
warning information related to a traffic rule;
instruction information related to a current traffic condition;
instruction information related to a driving condition of the vehicle; and
interactive information.
18. (Original) The device according to claim 10, wherein in determining the attention state, the one or more processors are further configured to:
obtain image information of an ambient environment of the vehicle;
determine whether there is the pedestrian by analyzing the image information; and
in response to determining that there is the pedestrian, determine the attention state of the pedestrian to the vehicle by analyzing the image information.
19. (Examiner Amendment) A non-transitory computer readable storage medium having stored thereon a computer program that, when executed by a processor, causes a method for providing feedback to outside a vehicle to be implemented, the method comprising:
detecting an attention state of a pedestrian to the vehicle, wherein the attention state is configured to indicate whether the pedestrian notices the vehicle; 
determining feedback information of the vehicle to the pedestrian based at least in part on the attention state; and
controlling an output component of the vehicle to output the feedback information;
wherein determining the feedback information comprises:
in response to determining that the attention state indicates that the pedestrian notices the vehicle, determining at least feedback information in a visible form;
the method further comprises: 
in response to determining that the attention state indicates the pedestrian notices a preset position of the vehicle, determining the output component of the vehicle for outputting the feedback information based on the preset position, wherein, the preset position is a position of the vehicle that noticed by the pedestrian, and that feedback information is output by the output component located at the position of the vehicle that noticed by the pedestrian;
in response to that the pedestrian notices the vehicle, detecting that the vehicle and the pedestrian are in an environment without the traffic guidance facility, and determining guidance information as the feedback information for guiding the pedestrian to cross an intersection when approaching the pedestrian, wherein the guidance information is a projection pattern, and the projection pattern is outputted by a signal light of the vehicle is determined for projecting a protection circle of the pedestrian or guiding a travel path of the pedestrian, and/or for projecting a travel route of the vehicle.

20. (Examiner Amendment) The method according to claim [[6]]1, wherein determining the feedback information comprises:
in response to that the pedestrian notices the vehicle, and the vehicle and the pedestrian are in an environment with the traffic guidance facility, determining the feedback information based on one or more of the preset position of the vehicle noticed by the pedestrian, a current condition of the traffic guidance facility, and motion trajectories of the vehicle and the pedestrian; or

in response to that the pedestrian notices the vehicle, and a behavior of the pedestrian violates a traffic rule, determining warning information related to the traffic rule as the feedback information.
21. (Examiner Amendment) The method according to claim 1, further comprising:
detecting an environmental factor associated with at least one of the vehicle and the pedestrian; 
determining content, an output form, and a presentation time of the feedback information based at least in part on the attention state and the environmental factor.
22. (Previously Presented) The method according to claim 1, wherein determining the feedback information comprises:
detecting an environmental factor associated with at least one of the vehicle and the pedestrian; and
determining the feedback information based on the environmental factor.
23. (Examiner Amendment) The method according to claim [[2]]22, wherein the environmental factor comprises at least one of:
a condition of a road on which the vehicle is traveling;
a condition of a traffic guidance facility on the road;
an expected motion trajectory of the pedestrian;
an expected motion trajectory of the vehicle;
a predetermined behavior of the pedestrian; and
a lighting condition outside the vehicle.
24. (Previously Presented) The device according to claim 10, wherein in determining the feedback information, the one or more processors are configured to:
detect an environmental factor associated with at least one of the vehicle and the pedestrian, and
determine the feedback information based on the environmental factor.
25. (Examiner Amendment) The device according to claim [[11]]24, wherein the environmental factor comprises at least one of:
a condition of a road on which the vehicle is traveling;
a condition of a traffic guidance facility on the road;
an expected motion trajectory of the pedestrian;
an expected motion trajectory of the vehicle;
a predetermined behavior of the pedestrian; and
a lighting condition outside the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, FAX: 571-270-8536.  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687
adnan.aziz@uspto.gov